Citation Nr: 0728498	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  94-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus 
disability.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

3.  Entitlement to service connection for loss of bladder 
control.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
April 1956, and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

By May 1992 rating decision, a rating in excess of 10 percent 
for the veteran's service-connected lumbosacral spine was 
denied.  Personal hearings before a member of the Board were 
conducted in March 1994 and July 1996.  The Board remanded 
this case to the RO in October 1996 for additional 
evidentiary development.  In the October 1996 remand, the 
Board also directed the RO to consider other issues, 
including service connection for otitis externa and tinnitus.  
The RO denied the claims in February 1999, and the veteran 
perfected an appeal of both issues.

In an April 1999 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar 
spine, loss of bladder control and loss of bowel control as 
secondary to the service-connected back disorder; a total 
disability rating by reason of individual unemployability was 
also denied.  The veteran perfected an appeal of the issues 
of degenerative joint disease of the lumbar spine, and loss 
of bladder control.

In his July 1999 substantive appeal, the veteran indicated 
that he desired a hearing before a member of the Board.  
However, he withdrew his request in a subsequent statement 
dated in August 1999.  38 C.F.R. § 20.704(e) (2006).

In a May 2000 decision, the Board denied service connection 
for degenerative joint disease of the lumbar spine, loss of 
bladder control, tinnitus and otitis externa, as well as an 
increased rating for lumbosacral strain.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2001 joint motion for 
remand, the Court vacated and remanded the Board's decision 
for consideration of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

In February 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  
However, this regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the Board remanded the 
case to the RO in July 2003.

In a June 2004 decision, the Board denied service connection 
for DJD of the lumbar spine, loss of bladder control and 
otitis externa, and remanded the issues of service connection 
for tinnitus and an increased rating for lumbosacral strain.  
The veteran appealed the decision to the Court.  In an April 
2005 Order pursuant to a joint motion for remand, the Court 
vacated the Board's decision as to the issues of service 
connection for DJD of the lumbar spine and loss of bladder 
control and remanded those issues to the Board.  The 
remaining issue, entitlement to service connection for otitis 
externa, was dismissed.  The April 2005 Order left 
undisturbed the remanded issues of the Board's June 2004 
remand.  

In November 2005, the Board remanded the issues of service 
connection for DJD of the lumbar spine, and loss of bladder 
control, for issuance of a supplemental statement of the 
case.



FINDINGS OF FACT

1.  Tinnitus disability was not manifested during service, 
nor is tinnitus disability otherwise related to the veteran's 
active service.

2.  Degenerative joint disease of the lumbar spine was not 
manifested during service, nor is degenerative joint disease 
of the lumbar spine otherwise related to the veteran's active 
service, to include an inservice injury or service-connected 
lumbosacral strain.

3.  Loss of bladder control was not manifested during 
service, nor is loss of bladder control otherwise related to 
the veteran's active service, to include an inservice injury 
or service-connected lumbosacral strain.

4.  The probative evidence attributes the majority, if not 
all, of the veteran's lumbar spine symptomatology to his 
nonservice-connected degenerative joint disease of the lumbar 
spine; and any pain related to his service-connected 
lumbosacral strain does not result in any functional 
impairment.  


CONCLUSIONS OF LAW

1.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active service, 
nor is degenerative joint disease of the lumbar spine due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Loss of bladder control was not incurred in or aggravated 
by the veteran's active service, nor is loss of bladder 
control due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).

4.  The criteria for entitlement to a rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5293 (effective through September 
22, 2002), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from 
rating decisions issued prior to enactment of the VCAA.  In 
October 2001 and July 2004, VCAA letters were issued to the 
veteran.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for the claimed 
disabilities, and entitlement to an increased rating, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations with 
regard to the issues on appeal, as will be discussed in 
detail below.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Factual Background

Service medical records reflect that in February 1956, the 
veteran was treated for an episode of myositis due to trauma 
of the lower paravertebral spine.  The admitting diagnosis 
was low back strain.  It was noted that his complaints were 
associated with snow removal.  An x-ray was negative for 
abnormalities.  At the time of the veteran's service 
separation examination in April 1956, clinical evaluation of 
the spine and ears was normal, and there were no pertinent 
findings.

The veteran filed his initial compensation claim in October 
1958.  He claimed residuals of a back injury from March 1954.  
There was no reference to tinnitus.

The veteran was afforded a VA examination in January 1959, 
during which he stated that he injured his back running heavy 
equipment in 1954.  He described that during service when he 
was running a 10-ton roller, he got out of it, walked down a 
road, and noticed a catch in his back.  Ear examination was 
normal.  Following physical examination, the diagnosis was 
chronic lumbosacral strain.

A May 1959 rating decision granted service connection for 
lumbosacral strain, assigning a 10 percent disability rating 
effective October 7, 1958.

On examination for reserve service in February 1960, clinical 
evaluation of the ears and the spine was normal.  Chronic 
back trouble, for which he underwent VA treatment, was noted.  
It was also noted that the veteran was being treated by a 
private doctor for a fungus infection of both ears; however, 
there was no notation of tinnitus.

Private medical records dated in July 1960 show that the 
veteran was treated for a back injury after a truck "came 
down on his back" while he was at work.  An x-ray 
demonstrated a compression fracture of the L-1 body with an 
incomplete restoration of the anterior elevation but 
depression of the superior plate of the body.  The disc space 
between D-12 and L-1 was narrowed because of the compression.  
There was a slight kyphotic angle of the spine at that point.  
No other fracture or bony injury was seen.  Examination of 
the ears showed exudate in both ear canals.  There were no 
final impressions regarding the ears.

A private x-ray dated in November 1960 showed an anterior 
wedging of the L-1 segment with slightly narrowed disc space 
between D-12 and L-1.  No new fracture was seen.

A letter dated in January 1963 from J.E.R., Jr., M.D., 
indicates that an x-ray of the lumbosacral spine in December 
1959 was normal.  It was noted that the veteran sustained a 
fracture of L-1 in July 1960.  The doctor opined that the 
combination of the previously existing back pain and the 
fracture gave the veteran chronic low backache.

A VA x-ray dated in February 1963 revealed minimal 
osteoarthritic changes of the upper lumbar spine; no other 
abnormality was present.  The veteran sought treatment at 
that time for a badly aching back.

The veteran underwent a VA orthopedic consult in March 1963.  
The veteran complained of having back trouble since age 18 
[about 9 years before].  It was noted that all of the 
previous doctors who had seen the veteran had advised him to 
lose weight in order to assist in alleviating back problems.  
Later in March 1963, the examiner reviewed x-rays which were 
suggestive of old compression fracture of L1.

A rating decision dated in April 1963 increased the 
evaluation for lumbosacral strain to 20 percent disabling, 
effective February 18, 1963.  A rating decision dated in July 
1963 denied service connection for a fracture of the lumbar 
spine, L-1.

The veteran was afforded a VA orthopedic examination in 
February 1968.  The examiner noted that the veteran's medical 
records were reviewed.  It was also noted that the veteran 
had a low back injury during service, for which there was no 
real documentation.  The veteran stated that he had 
difficulty with his back "off and on" since then, but 
required no specific medical treatment until an injury in 
1960 when a truck fell on him and he sustained a compression 
fracture of the 1st lumbar vertebra.  The diagnoses were 
obesity and chronic lumbosacral instability, mild.  It was 
recommended that the veteran lose weight.

In a March 1968 rating decision, the evaluation for 
lumbosacral strain was reduced from 20 percent to 10 percent 
disabling, effective June 1, 1968.

Following VA orthopedic examination of March 1970, the 
clinical impressions were mild lumbosacral strain, with no 
objective findings of radiculitis; marked exogenous obesity.

Private medical records dated in November 1981 indicate that 
the veteran's present ailments were reported as L1-2-3 fused 
together from an injury and fungus in the ears from Korea.  
There were no complaints of tinnitus.  The treating doctor 
noted that this was reported on the veteran's initial visit 
for treatment.  Treatment notes dated in April 1983 show that 
the veteran reported that his ears felt plugged.  In October 
1983, he wanted to have his ears checked.  In March 1986, the 
veteran had congestion in his chest with coughing and right 
ear popping.  In September 1986, the veteran complained that 
his right ear was still plugged.

VA outpatient treatment records dated in March 1988 show that 
the veteran reported a history of a chronic ear infection 
since 1953 with intermittent ear itch (no drainage) after 
swimming.  There were no complaints of tinnitus.  The 
impression was chronic otitis, questionable ear infection.  
In May 1988 and other subsequent treatment records, the 
assessment was OE, chronic.

A VA x-ray dated in November 1991 demonstrated very minimal 
degenerative change of the lumbar spine consistent with the 
veteran's age.  There was no evidence of degenerative disc 
disease, fracture or dislocation.  The veteran sought medical 
attention because of an inability to stand for any period of 
time.  Physical examination disclosed no paraspinal 
tightness.  There was marked limitation of motion of the 
back.  The pertinent impression was chronic lower back pain.  
VA outpatient treatment records dated in November 1991 
indicate that there were no complaints of tinnitus; OE was 
noted as by history.

The veteran was hospitalized at a VA facility in December 
1991 for complaints of chronic low back pain for 35 years.  
During the previous November, the veteran was standing on 
cement for a long time when his back pain rapidly increased 
from his baseline, and he became unable to bear weight on his 
left lower extremity.  The diagnoses were condition requiring 
rehabilitative care; chronic low back pain with left lower 
extremity radiculopathy; DJD; and morbid obesity.

During VA examination of January 1993, the veteran stated 
that his backache began during service.  An x-ray showed a 
ruptured disc at T-12-L1; and minimal degenerative 
spondylosis, lumbar, with spurs.  The diagnosis was ruptured 
disc at T12, L1 level at the lumbothoracic junction.

On VA audiology examination in January 1993, the veteran 
denied tinnitus.  He reported that he was currently being 
treated for a fungus infection with drops; treatment noted 
since 1970.

VA outpatient treatment records dated in November 1993 show 
that the veteran had a history of bilateral OE.  The veteran 
reported occasional tinnitus in the right ear only.  The 
impression was resolving OE.  In January 1994, the history of 
OE was noted to be 30 years.  The veteran reported having 
tinnitus on the left.

The veteran provided testimony before the Board in March 
1994.  The veteran discussed his various back disorders and 
the symptoms that he had over the years.

VA outpatient treatment records dated in June 1994 show that 
the veteran complained of difficulty controlling urinary 
function, with some dribbling, intermittently, before getting 
to a restroom.  The veteran had no frank incontinence of 
bowel or bladder.  The impression was benign prostatic 
hypertrophy.

The veteran was hospitalized at a VA facility in August to 
September 1994 with a history of morbid obesity, DJD and low 
back pain since 1955, left L4 radiculopathy.  The veteran 
reported a history of bladder urgency, which was relieved 
with medication.  During the hospitalization, the veteran was 
admitted to the chronic pain management program for 
comprehensive pain management.  The discharge diagnoses were 
condition requiring the use of rehabilitation services; 
chronic low back pain; history of left L-4 radiculopathy; 
diabetes mellitus; benign prostatic hypertrophy with urgency; 
and history of peptic ulcer disease.

A VA x-ray of the lumbar spine dated in April 1996 indicates 
that mild compression of the upper plate border of L1 with 
degenerative change throughout the lower dorsal and upper 
lumbar region was demonstrated.  DJD was suggested at the 
lumbar apophyseal joints throughout the lumbar spine.  There 
were minimal degenerative changes at the sacroiliac joints.

The veteran provided testimony before the Board in July 1996.  
The veteran stated that he had pain all the time.  See 
Hearing transcript (T.), 5.  The veteran indicated that he 
received VA treatment for back problems.

VA treatment records dated in September 1996 reflect an 
assessment of low back pain secondary to DJD.  The pertinent 
impression in December 1996 was severe DJD, getting worse.  
In March 1997, the pertinent impression was DJD, chronic, 
hopefully will improve with weight loss.

The veteran was afforded a VA examination in April 1998.  The 
examiner noted that the veteran's claims files were reviewed 
prior to the examination.  The examiner related the history 
of the veteran's back problems, both during service and 
thereafter.  It was also noted that the veteran had lost 
control of his urinary bladder and was on medication that 
helped.  The examiner's impression was chronic mechanical low 
back pain with radiculitis, lower extremities; rule out 
underlying degenerative disc disease or disc protrusion with 
radiculitis.  The examiner's opinion was that the veteran had 
recovered from the compression fracture of L1, which was at 
most minimal.  He was left with chronic pain that he had 
prior to that episode.  It was his opinion that the veteran's 
present complaints and findings were the result of his low 
back problem and not related to the L1 compression fracture.  
The examiner also opined that weight loss in and of itself 
would help to alleviate the veteran's back pain.

The veteran was afforded a VA orthopedic examination in March 
1999 for the veteran's chief complaint of low back pain.  The 
current complaints included left lower extremity pain 
radiating to the ankle; inability to control the bladder; and 
pain.  The examiner undertook a medical record review.  On 
examination, the veteran had exquisite tenderness to light 
touch throughout the lumbar spine.  There was no evidence of 
splinting or spasm.  There was no evidence of weakened 
movement, excess fatigability or incoordination.  The veteran 
showed no voluntary motion of the lumbar spine.  X-rays taken 
on examination revealed an L1 compression fracture; moderate 
narrowing of the L1-2 disc space; anterior bridging 
osteophyte at T12-L1 and L1-2; slight disc space narrowing at 
T12-L1; and multiple-level facet hypertrophy and 
degeneration, including T12-L2, L1-2, L2-3, L4-5 and L5-S1.  
The diagnoses were L1 compression fracture, 20 percent, 
healed; and severe obesity.  The examiner's opinion was that 
the veteran had low back strains in his various alleged 
service-connected injuries.  The examiner saw no evidence of 
fracture or neurologic injury occurring during military duty.  
The veteran now showed evidence of a compression fracture at 
L1 and severe degenerative changes, which were related to his 
long-term obesity over a period of time.  There was no basis 
to believe that his radiographic findings or other findings 
of the lumbar spine were the result of the military episodes.  
The examiner saw no residuals of the lumbar 
musculoligamentous sprain/strains.  His opinion was that 100 
percent of the veteran's current presenting complaints and 
findings were related to the degenerative condition of the 
lumbar spine, which was not service-connected.

VA treatment records, dated from 2000 to 2001, reflect the 
veteran's ongoing complaints of low back pain and bladder 
incontinence.  The records also show that the veteran 
complained of radiculopathy and muscle spasms.  There were 
also findings of degenerative joint disease and osteoporosis.

The veteran was afforded a series of VA examinations in July 
2002.  On the genitourinary examination, the examiner 
indicated that the claims folder had been reviewed in 
conjunction with the examination.  The examiner determined 
that the veteran's urinary urgency was secondary to a 
questionable etiology.  The examiner stated that the etiology 
could include enlargement of the prostate, history of 
diabetes mellitus, and neurogenic bladder secondary to a 
nerve injury secondary to the lumbar spine injury.  The 
examiner was unable to state with certainty the definite 
cause of the veteran's urinary urgency.  Regarding the 
service-connected lumbar spine disability, the examiner 
offered the following comments:

However, after the acute injury in 1945 
[sic] of the patient's low back, the 
patient at that time did not have any 
bladder or bowel dysfunction which makes 
me wonder if there was any causal 
relationship between the injury and the 
patient's urinary symptoms.

The veteran underwent an examination of the ears, which did 
not reflect any complaints or findings related to tinnitus.  

On the examination of the spine, the veteran reported a 50 
year history of low back pain with leg radiculopathy.  On 
physical examination, the examiner noted that the veteran was 
morbidly obese.  His lumbar spine was exquisitely tender to 
palpation in the midline spine roughly from L1 to the sacral, 
worse at the L4-5 region.  He had moderate tenderness to 
palpation at the left paraspinal region over the L5 area.  
Forward flexion was 5 degrees, extension was 10 degrees, 
rotation was 5 degrees bilaterally, and bending was zero 
degrees.  He had limited range of motion secondary to pain 
with all movements.  He had sharp sensation intact 
bilaterally from L1-S1.  Straight leg raise was positive with 
pain felt bilaterally in the back with 20 degrees of flexion 
on the left and 30 degrees of hip flexion on the right.  
There were no radicular symptoms with the straight leg raise.  
The examiner's assessment was diffuse degenerative joint 
disease of the lumbar spine status post L1 fracture.  It was 
also noted that the veteran suffered from left lower 
extremity radicular symptoms, and that the urinary symptoms 
were consistent with benign prostatic hypertrophy.  Regarding 
the issue of incontinence, the examiner opined that it is not 
likely the result of or aggravated by the service-connected 
lumbosacral strain.  The examiner further opined that the 
veteran's diffuse spinal degenerative changes through the 
years were the likely result of chronic degenerative changes 
through the years.  The examiner did not find any evidence in 
the claims folder or in the personal history correlating the 
back related injuries incurred in service to the current 
spine or bladder changes.

In September 2006, the veteran underwent a VA examination of 
his spine.  The examiner noted review of the claims folder.  
The veteran reported that in early 1954 while in Korea, he 
was lifting heavy equipment, which caused immediate onset of 
low back pain with some pain into his legs.  He reported that 
this lasted several months.  Later in 1954, he re-aggravated 
his low back pain with some heavy lifting.  He reported that 
he had a period where he did somewhat better; however, for a 
long time he had increasing low back pain.  He reported pain 
in the low back radiating to both extremities, left greater 
than right.  His pain was a 5-6/10 for a baseline up to an 8-
10/10 at its most severe.  A cane was used for ambulation.  
He reported his back pain equal in intensity to his leg pain, 
and leg pain radiating down to the level of the calf.  He can 
walk approximately 10 to 20 yards without the use of his 
cane, and has not had any incapacitating episodes.  He had 
not missed work as he is retired.  He had no other complaints 
with regards to his low back pain.  On inspection there were 
no noted abnormalities other than some loss of lumbar 
lordosis.  On palpation there was diffuse tenderness to 
palpation on the lumbar spine both over the spinous 
processes, as well as over the paraspinal musculature.  On 
range of motion testing, forward flexion was 0 to 20 degrees, 
extension was 0 to 20 degrees, lateral bending to the right 
was 0 to 10 degrees, lateral bending to the left was 0 to 10 
degrees.  Lateral rotation to the right was 0 to 10 degrees, 
lateral rotation to the left was 0 to 10 degrees.  Range of 
motion was limited by pain at extremes but not weakness, 
fatigability or lack of endurance with repetitive use.  On 
examination of the lower extremities, the veteran was unable 
to sustain full strength resistance due to pain in his low 
back.  X-ray examination showed severe degenerative changes 
with ossification of the annulus fibrosis at the disc spaces 
of 1-2, 2-3, and 3-4.  There was a significant posterior 
element degenerative changes, as well as loss of disc height.  
There was no significant coronal or sagittal malalignment.  
The diagnosis was severe spondylosis of the lumbar spine, and 
the examiner opined that it is likely that some portion of 
his lumbar spondylosis is secondary to his time in service, 
however, the exact amount is uncertain.  

Per VA's request for a rationale for such opinion, the 
examiner provided an addendum opinion.  The examiner stated 
the following:

It is not likely that the veteran's 
spondylosis is related to his service 
connection.  In as much as he has 
complained of pain since the time of his 
service, a portion of his pain may be 
service connected.  His current pain is 
largely due to his spondylosis which is 
not likely a result of any service 
connected injury.  Specifically, his 
neurological symptoms are not likely due 
to his service connection.

In October 2006, the veteran underwent a VA genitourinary 
examination.  The examiner noted review of the claims folder.  
A history of chronic pain was noted as early as 1954.  The 
veteran reported that since he fell in the military, he has 
had chronic lower back pain with worsening radiculopathy.  He 
also reported worsening urinary incontinence and bowel 
incontinence.  He had been treated for urgency symptoms in 
the past, and in 1994, a diagnosis of benign prostatic 
hyperplasia was rendered.  Upon physical examination, the 
examiner diagnosed primary hypogonadism; morbid obesity; 
impotence likely secondary to diabetes mellitus and primary 
hypogonadism; L2-3-4-5 lumbar degenerative spinal canal 
stenosis with chronic lower back pain, status post multiple 
nerve blocks and pain medication; urgency urinary 
incontinence most likely due to multiple causes including 
diabetes mellitus, history of benign prostatic hyperplasia 
and possibility of neurogenic bladder from possible nerve 
injury.  The examiner opined that his urgency urinary 
incontinence is as likely as not related to his service-
connected lumbar strain or degenerative disk disease of the 
lumbar spine.

Per VA's request for a rationale for such opinion, the 
examiner provided a February 2007 addendum opinion.  The 
examiner explained the following with regard to the prior 
conclusion that urinary incontinence is likely as not related 
to his service-connected lumbar strain or degenerative disk 
disease of the lumbar spine.

The conclusion that I have come to is 
supported by the rationale that the 
patient had a history of chronic low back 
pain that started as early as 1954 and 
while in the military he fell and had 
worsening symptoms of chronic lower back, 
as well as symptoms of worsening of 
urinary and bowel incontinence at that 
time.  Patient was treated and diagnosed 
with benign prostatic hyperplasia and 
initially had some improvement but at 
this time continues to have worsening 
urinary incontinence.  Because his 
symptoms were associated as early back as 
the time during the military it is 
possible that these are related to his 
lumbar strain or degenerative disk 
disease of the lumbar spine.  It has been 
noted that urinary incontinence is 
frequency [sic] associated with 
neurologic symptoms such as the ones that 
the patient has experienced with his 
lumbar strain and degenerated disk of the 
lumbar spine.  

The diagnosis of urinary incontinence 
being directly related to his lumbar 
strain or degenerative disk disease of 
the lumbar spine is complicated because 
patient also has other multifactorial 
etiologies that are possible for his 
symptoms of urinary incontinence.  These 
other causes such as benign prostatic 
hyperplasia and diabetes mellitus can 
also present with bladder symptoms 
similar to the ones the patient has and 
patient has been diagnosed with these in 
the past.  This patient has also been 
treated for these and has some initial 
improvement after the appropriate 
treatment for benign prostatic 
hyperplasia; therefore, a definitive 
conclusion of the patient having bladder 
problems directly related to lumbar 
strain or degenerative disk disease of 
the L-spine cannot be reached without 
doubt because additional causes of 
urinary incontinence, such as the benign 
prostatic hyperplasia and diabetes 
mellitus, are present.  It is well known 
that both benign prostatic hyperplasia 
and diabetes mellitus can cause 
significant bladder symptoms similar to 
the ones the patient is complaining of.  
Therefore, I find it is just as likely as 
not that the bladder problems the patient 
is experiencing are solely related to his 
lumbar strain and degenerative disk of 
the L-spine.

In October 2006, the veteran underwent a VA audiological 
examination.  The veteran complained of hearing problems, and 
reported a history of fungal problems in both ears.  He 
reported that he rarely has ringing in his ears, and if he 
does it only occurs to his right ear, and lasts for a few 
minutes.  He first noticed the presence of ringing three to 
four years prior.  He reported that during service, he 
handled heavy equipment, and mufflers were not used on 
construction type of equipment and they were extremely loud.  
No hearing protection devices were provided at the time.  He 
denied noise exposure from most of the occupational 
activities.  He initially worked as an equipment operator for 
2-3 years with some noise exposure at the time, and later 
worked as an accountant for 10 years.  Recreational exposure 
included hunting and power tools.  The examiner provided a 
summary of service medical records and post-service medical 
records pertaining to the ears.  The examiner noted that the 
veteran denied tinnitus at a January 1992 VA examination, 
complained of right ear tinnitus in November 1993, and 
complained of left ear tinnitus in January 1994.  The 
examiner noted that ringing was not present at the time of 
the examination.  Based on the veteran's November 1993 prior 
report of occasional tinnitus in the right ear, due to its 
rarity, the examiner opined that the etiology of tinnitus is 
not likely related to noise exposure that the veteran 
experienced during military service.

III.  Service connection:  Laws & Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.


IV.  Service connection:  Analysis

Tinnitus

Based on a review of the pertinent evidence of record, and 
the October 2006 VA examiner's opinion, the Board finds that 
the claim of service connection for tinnitus is not 
warranted.  Service medical records are completely devoid of 
any complaints related to tinnitus.  Although the veteran 
sought post-service treatment for fungus of the ears in 1960, 
he voiced no complaints of tinnitus.  He again sought 
treatment in the 1980s for fungus of the ears and a feeling 
that his ears were plugged, but voiced no complaints related 
to tinnitus.  VA outpatient treatment records dated in 1988 
reflect a diagnosis of OE, chronic, but there is no diagnosis 
of tinnitus.  A January 1993 VA examination report reflects 
that he specifically denied tinnitus; however, voiced 
complaints of tinnitus on the right in November 1993, and 
tinnitus on the left in January 1994.  Thus, such complaints 
were voiced over 37 years after separation from service.  At 
the time of the October 2006 VA examination, the veteran was 
not experiencing any ringing of the ears.  As opined by the 
examiner, based on the veterans reports of only occasional 
tinnitus in the right ear, due to its rarity, the examiner 
opined that the etiology of tinnitus is not likely related to 
noise exposure that the veteran experienced during military 
service.  

The evidence of record argues against a nexus between any 
current tinnitus and the veteran's period of active duty 
service.  Notwithstanding the fact that the medical evidence 
does not even establish a finding of chronic tinnitus, the 
evidence fails to establish any relationship between any 
current disorder and service.  The record includes an express 
medical opinion that the veteran's tinnitus is not linked to 
service.  This probative evidence outweighs the veteran's lay 
statements.  The Board therefore finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for tinnitus.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



DJD of the lumbar spine

There is no question that the veteran sustained a back injury 
during service and that service connection is currently in 
effect for lumbosacral strain.  Also, he has been diagnosed 
with degenerative joint disease.  However, the question 
raised by the appeal is whether such disability is a result 
of his service-connected lumbosacral strain.  The competent 
medical evidence does not demonstrate a relationship between 
degenerative joint disease and the veteran's service or his 
service-connected lumbosacral strain.

The evidence in this case does not show that the veteran was 
diagnosed with degenerative joint disease during service 
following the back injury.  Also, there was no x-ray evidence 
of arthritis at that time.  The first documented finding of 
arthritis appears in a record dated in February 1963 when 
osteoarthritis was diagnosed.  The medical opinions of record 
that address the question of a nexus are consistent in 
rejecting a link between degenerative joint disease and the 
veteran's service and the service-connected lumbosacral 
strain.

The first medical opinion regarding the etiology of 
degenerative joint disease was on the VA examination of 
November 1991 when the examiner determined that the minimal 
changes shown were consistent with the veteran's age.  
Subsequently, in March 1999, the veteran underwent another 
orthopedic examination on behalf of VA in which the examiner 
noted the veteran's osteophyte formation and degeneration on 
contemporaneous x-rays.  This examiner opined that there was 
no basis to believe that the radiographic findings were the 
result of military episodes.  On VA examination of July 2002, 
the examiner clearly stated that the degenerative changes 
were the result of chronic degenerative changes through the 
years, and did not find evidence relating the inservice 
injury to the current spine condition.  The September 2006 VA 
examiner diagnosed severe spondylosis of the lumbar spine.  
The examiner initially opined that some portion of the lumbar 
spondylosis was secondary to the veteran's time in service; 
however, no rationale was provided for such opinion.  The 
examiner offered an addendum opinion concluding that the 
veteran's spondylosis was not related to service, stating 
that the veteran's current pain is largely due to his 
spondylosis which is not likely due to any service-connected 
injury.  Thus, in consideration of the medical opinions of 
record, there is no competent (medical) evidence relating the 
findings of degenerative joint disease or spondylosis to the 
veteran's service or the service-connected disability in any 
way.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991)(only independent medical evidence may be considered to 
support Board findings; the Board is not free to substitute 
its own judgment for that of such an expert).  The only 
evidence in support of the claim consists of the veteran's 
lay assertions.

Clearly, the veteran sincerely believes that his current 
degenerative joint disease is related to his lumbosacral 
strain in some fashion.  Although the veteran is competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.

Based on the above discussion, service connection for 
degenerative joint disease of the lumbar spine is not 
warranted.  In reaching this decision, the Board has 
considered the matter of resolving the benefit of the doubt 
in the veteran's favor as required by law.  Given the absence 
of probative evidence that demonstrates a link to service or 
service-connected lumbosacral strain, the preponderance of 
the evidence is against the claim of service connection.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

Loss of bladder control

Initially, the Board notes that due to the finding that 
service connection for DJD of the lumbar spine is not 
warranted, service connection claimed as secondary to DJD of 
the lumbar spine is also not warranted.  See 38 C.F.R. 
§ 3.310. 

The evidence in this case does not show that the veteran 
complained of or was diagnosed with loss of bladder control 
during service, particularly after the low back injury.  
Further, the probative medical evidence in this case is 
negative for a link between the low back injury in service 
and/or the service-connected lumbosacral strain and the post-
service complaints of loss of bladder control.

The post-service records, dating back to 1994, do document 
clinical findings and complaints of loss of bladder control.  
At the time that the veteran made the initial complaint, the 
examiner determined that the cause was benign prostatic 
hypertrophy.  Further study of the matter was made when the 
veteran underwent a VA examination in July 2002.  Several 
examiners determined that the lumbar strain was not the cause 
of the veteran's urinary incontinence.  

The Board acknowledges the October 2006 VA opinion and 
February 2007 addendum opinion which concluded that the 
veteran's urinary incontinence is as likely as not related to 
both his service-connected lumbar strain or degenerative disk 
disease of the lumbar spine.  In forming such opinion, 
however, it is clear that the examiner relied on 
unsubstantiated history supplied by the veteran.  Initially, 
the examiner indicated that the veteran's back pain started 
as early as 1954.  Then, the examiner noted that the veteran 
had worsening of symptoms of chronic lower back, as well as 
symptoms of worsening of urinary and bowel incontinence 
during service.  The examiner concluded that because the 
veteran's symptoms were associated as early back as the time 
during the military it is possible that these are related to 
his lumbar strain or degenerative disk disease of the lumbar 
spine.  Such conclusion, however, is unfounded.  While the 
examiner noted review of the claims folder, it is clear that 
the service medical records on file and post-service medical 
records were not considered in rendering such an opinion.  
Service medical records do not reflect a back injury in 1954; 
such records only reflect an injury in February 1956.  A 
January 1959 VA examination report reflects the veteran's 
report of a 1954 injury; however, such report is unsupported 
as service medical records do not reflect complaints or 
treatment of a back injury in 1954.  Notwithstanding this, 
service medical records are completely devoid of any 
complaints of loss of bladder control, and post-service 
medical records do not reflect complaints of loss of bladder 
control until 1994.  The subjective medical evidence reflects 
complaints of difficulty controlling urinary function and 
objective findings of benign prostatic hypertrophy in June 
1994.  Thus, the subjective and objective notations do not 
reflect any complaints or findings pertaining to loss of 
bladder control until over 38 years after separation from 
service.  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (and/or incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  In sum, 
the VA examiner's medical opinion is not probative.  Thus, 
the competent medical evidence of record is against the 
claim.  

The only remaining evidence in support of the claim consists 
of the veteran's lay assertions.  Although the veteran is 
competent to testify as to his experiences and symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.

Based on the above discussion, service connection for loss of 
bladder control is not warranted.  In reaching this decision, 
the Board has considered the matter of resolving the benefit 
of the doubt in the veteran's favor as required by law.  
Given the absence of probative evidence that demonstrates a 
link to service or service-connected lumbosacral strain, the 
preponderance of the evidence is against the claim of service 
connection for loss of bladder control.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.303.



V.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The RO rated the veteran's disability under Diagnostic Code 
5295, pertaining to lumbosacral strain, thus encompassing 
"characteristic pain on motion" in the currently assigned 
10 percent evaluation. Such diagnostic code has now been 
reclassified as Diagnostic Code 5237, lumbosacral strain.  

Initially, the Board acknowledges that during the pendency of 
this matter, the veteran has reported constant back pain.  
However, for consideration is the objective medical evidence 
of record, including opinions, in which it is discussed what 
symptoms are actually associated with the veteran's service-
connected lumbosacral strain, as opposed to his nonservice-
connected disability, to include degenerative joint disease 
of the lumbar spine.  See 38 C.F.R. § 4.14.

Having carefully considered all of the evidence of record, 
the Board is of the opinion that the disability picture of 
the veteran's service-connected lumbar spine disability 
clearly does not warrant the assignment of an evaluation in 
excess of 10 percent.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  In this case, the Board places great weight 
of probative value on the medical evidence and conclusions 
contained in the March 1999, July 2002, and September 2006 VA 
orthopedic examination reports and opinions.

As detailed hereinabove, the veteran underwent an April 1998 
VA examination in which the examiner opined that present 
complaints and findings were the result of his low back 
problem and not related to the L1 compression fracture.  Such 
opinion, however, is entitled to limited probative weight as 
at the time of the examination, the examiner did not consider 
or discuss all of the veteran's back disabilities, and was 
inconclusive with regard to whether he even had degenerative 
disc disease at that time.  Also, the opinion that his 
present complaints are as a result of his "low back 
problem" is vague and unclear, and does not specifically 
discuss the service-connected disability.  For these reasons, 
the opinion is entitled to a lower probative value in 
ascertaining the effects of his service-connected disability 
so as to provide a basis for rating the service-connected 
lumbosacral strain.  38 C.F.R. § 4.14.  While the Board may 
not ignore the opinion of a physician, it is certainly free 
to discount the credibility of that physician's statement.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians.  

As detailed, in March 1999, the veteran underwent another VA 
examination in which the examiner undertook a review of the 
medical records and considered the effects of the veteran's 
service-connected lumbosacral strain, and opined that no 
residuals of the lumbar musculoligamentous sprain/strains 
were seen.  The examiner concluded that 100 percent of the 
veteran's current presenting complaints were related to 
nonservice-related degenerative conditions.  Likewise, as 
detailed, the veteran underwent a July 2002 VA examination, 
and upon a thorough physical examination, the diagnosis was 
diffuse degenerative joint disease of the lumbar spine status 
post L1 fracture.  The examiner opined that his diffuse 
spinal degenerative changes through the years were the likely 
result of chronic degenerative changes through the years, and 
could not find any evidence in the claims folder or in the 
personal history correlating the back related injuries 
incurred in service to current spine changes.  The September 
2006 VA examiner initially opined that the veteran's 
diagnosed severe spondylosis of the lumbar spine was 
partially related to his time in service, but was unable to 
provide an exact amount.  However, an addendum opinion stated 
that the veteran's spondylosis was not related to his service 
connection, and only a portion of his pain could be service-
connected.  The examiner opined that his current pain is 
largely due to his spondylosis which is not due to his 
service-connected disability.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, in light of the medical expert's 
conclusions that, after reviewing the veteran's medical 
information, the current disability was related to 
nonservice-connected causes, the Board does not find that a 
rating in excess of 10 percent for lumbosacral strain is 
warranted.  In light of the VA examination and opinions of 
record, it is clear that the majority, if not all, of the 
symptomatology reported by the veteran, and objective 
findings pertaining to the lumbar spine are related to his 
nonservice-connected degenerative joint disease of the lumbar 
spine.  

In consideration of the old spine criteria, the medical 
evidence does not demonstrate that the veteran has muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position, or moderate 
limitation of motion as a result of service-connected 
disability, requisite for the assignment of a 20 percent 
disability rating.  

The Board has also considered alternative diagnostic codes 
under the old criteria that potentially relate to impairment 
of the lumbar spine.  The Board finds, however, that a rating 
in excess of 10 percent is not warranted under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5289), no showing of moderate limitation of motion 
(Diagnostic Code 5292), and there is no showing that the 
veteran has intervertebral disc syndrome (Diagnostic Code 
5293), as a result of his service-connected disability.

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 10 percent is also not warranted.  Although physical 
examination has revealed limitation of motion of the lumbar 
spine, there is no indication by competent evidence that such 
limitation is due to his service-connected lumbosacral 
strain.  As such, based on the objective findings of record, 
the veteran's disability does not meet the criteria for a 20 
percent disability rating.

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, the medical evidence establishes that any findings 
of spasms or neurological symptoms are not due to his 
service-connected disability.  The September 2006 VA examiner 
specifically opined that the veteran's neurological symptoms 
were not due to his service-connected lumbar spine 
disability.  As such, a disability rating in excess of 10 
percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The Board has considered whether a disability rating greater 
than assigned may be granted on the basis of 38 C.F.R. § 4.40 
and 4.45, due to any functional loss occasioned by the 
service-connected disability.  See DeLuca, supra.  As noted, 
both the March 1999 and July 2002 VA examiners opined that 
the veteran's low back symptomatology was due to his 
nonservice-connected lumbar spine disability.  Even so, the 
March 1999 examiner found no weakened movement, excess 
fatigability, or incoordination.  Based on the September 2006 
VA examiner's opinion, the veteran still experiences pain 
related to his lumbosacral strain.  The new regulations 
explicitly take pain upon motion into account, therefore, 
application of the principles of DeLuca is unnecessary.  In 
the event, however, that the principles of DeLuca are 
applicable to the new regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a 
higher rating.  See Spurgeon, supra.  It is not disputed that 
the September 2006 examiner opined that a portion of the 
veteran's pain is due to his service-connected lumbosacral 
strain.  The Board finds, however, that the currently 
assigned 10 percent disability rating adequately compensates 
him for his pain and any functional loss.  In any event, the 
examiner also opined that the veteran's lumbar spine motion 
was not additionally limited by fatigue, weakness, or lack of 
endurance.  Given these findings, it cannot be found that the 
veteran has manifestations of his service-connected 
disability so as to warrant an increased rating on this 
basis.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbosacral strain has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  At the September 2006 VA examination, the 
veteran reported that he had not missed work due to the fact 
that he was retired from employment.  Additionally, the 
objective evidence does not reflect frequent periods of 
hospitalization due to his service-connected lumbar spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 10 percent is 
not warranted for the veteran's service-connected lumbosacral 
strain.  Accordingly, the benefit sought on appeal is denied.


ORDER

Service connection for tinnitus disability is denied.

Service connection for degenerative joint disease of the 
lumbar spine as secondary to service-connected lumbosacral 
strain is denied.

Service connection for loss of bladder control as secondary 
to service-connected lumbosacral strain is denied.

A disability rating greater than 10 percent for lumbosacral 
strain is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


